EXHIBIT 10.1
 
 
 [logo.jpg]

--------------------------------------------------------------------------------

 
 
STRATEGIC MEDIA AGREEMENT
 
CLIENT INFORMATION
             
NXOI.OB
CAMPAIGN ID:
 
SYMBOL & EXCHANGE
Next One Interactive, Inc.
 
none
COMPANY
 
CORPORATE WEBSITE URL
Bill Kerby
 
www.nxoi.com
CONTACT NAME
 
IR WEBSITE URL
2400 North Commerce Pkwy Suite 105
 
954 888 9779 Ext. 8980
ADDRESS 1
 
TELEPHONE, CORPORATE
     
ADDRESS 2
 
TELEPHONE, CONTACT DIRECT
Weston, FL 33326
 
954 888 9082
CITY/STATE/ZIP
 
FAX
USA
 
bkerby@nxoi.com
COUNTRY
 
EMAIL



CAMPAIGN, NEWSWIRE & DISTRIBUTION
NETWORK:
MUNCmedia Global Network
NEWSWIRE PROVIDER:
 GlobeNewswire
CAMPAIGN TYPE:
Cost-per-View (CPV) on online Financial and Investment Portals, Publishers,
websites, newspapers, magazines
REACH / DISTRIBUTION:
10,000,000 views  (10 million)
START DATE:
TBD
END DATE:
TBD
RATE:
$.20 Cost Per View
TOTAL $USD:
See Below – Payment obligations




  SPECIAL INSTRUCTIONS
CATEGORY:
Travel
Real Estate
Auctions
Merchandise/Service
Other (upon MUNC approval)
OTHER:
See:” OTHER MUNC NETWORK & MEDIA SERVICE SUPPORT”
SUB-CATEGORY:
Includes all sub-categories
 
Inventory Expiration
2 years (24 months)
 

 

 

 

 [logo2.jpg] Please fax completed document to 1 425 671-0669 Page 1 of 7 INITIAL
_____

--------------------------------------------------------------------------------




 

  OTHER MUNC NETWORK & MEDIA SERVICE SUPPORT    
 MUNC Obligations
·     All MUNCmedia Network Media Costs (Up to $2,000,000.00)
·     All MUNCmedia media Production cost (up to $200,000)
·     Creative Development
·     Real-Time online log-in for tracking and analytics
·     Monthly data reporting
·     Administrative Support
·     Productions Support
·     Media Support
·     Client Services Support
·     Analysis and Tracking Support






  PAYMENT OBLIGATIONS
NextOne Interactive PAYMENT TERMS
Due Upon Signing/invoicing (for all MUNC strategic partnership obligations)
·      1,333,000 shares of 144 restricted stock
·      667,000 shares of free trading registered stock.  NXOI will file the
necessary S-1 as soon as possible so that the free trading stock can be issued
within 2 months of signing of the document.  MUNC will make every effort to
dispose of stock in a non-disruptive manner so as to not materially impact the
stock price to the negative.  MUNC will provide advance notice to NXOI in
advance of selling any material blocks of stock.  MUNC recognizes it is in our
own best interest as well as the best interest of NXOI to carefully manage the
disposition of any of NXOI stock.  In the event that the S-1 is not filed and
the free trading stock cannot be issued, MUNC may cancel the contract and NXOI
would owe the pro-rated, cash equivalent due at that time.
Warrants
·      1 million cashless warrants exercisable at $1 for 5 years, minimum
vesting over 2 years, quarterly, 50,000 in the first quarter, 50,000 in the
second quarter, and 150,000 each quarter thereafter
·      Vesting of warrants will accelerate based on achievement towards 2 year
revenue goal of $5 million (quarterly goal of $500,000 per quarter Year 1,
$750,000 per quarter year 2)
·      Achievement towards quarterly revenue goal as a percentage of total
revenue goal, multiplied by warrants earned in the quarter will determine how
many warrants will be issued at $.01 vs. $1.00 cost.
·      At any time during the term of this contract, remaining unvested cashless
warrants may be called at $1.00
Long-term Gross RevShare splits
Ad Sales: Pre-Roll / Post-Roll / Mid-Roll / Banner Placement
·      60%/40% split with 60% going to the party that sold the advertising
Inventory Sales:
·      Travel and Real Estate:  30% of NXOI commission paid to MUNC
Other Revenues/ Fees:
·      50%/50% profits less hard-cost

 
 
 

 [logo2.jpg] Please fax completed document to 1 425 671-0669 Page 2 of 7 INITIAL
_____

--------------------------------------------------------------------------------



 
ACKNOWLEDGEMENTS AND WARRANTIES:
 
1.
A registered MUNCmedia client submitting material to MUNCmedia for media
distribution ("Company") grants MUNCmedia the right to reproduce, distribute,
publish, disseminate, translate and create derivative works from the material
submitted. Company warrants and represents that the content of all materials
submitted to MUNCmedia will be accurate, up-to-date, complete and original; that
such material will be fully compliant with applicable securities laws and
regulations, including without limitation, Regulation FD, applicable insider
trading laws and regulations and any other state or federal securities laws or
regulations, including without limitation the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended; that Company owns
or is an authorized licensee of the material provided to MUNCmedia for media
distribution; that the material will not violate or infringe upon any copyright,
trademark, or other intellectual property, proprietary, personal, privacy, or
other rights worldwide of other persons; that the material does not contain
anything libelous or defamatory or any viruses, scripts, macros or programs, or
links to scripts, macros or programs; that the material has been publicly
disclosed via a news wire service; and that the material otherwise complies with
all applicable laws and regulations. Company further warrants and represents
that all recipients included on any third party distribution list provided by
Company to MUNCmedia have expressly consented to receive advertising and/or
promotional communications messages from Company. MUNCmedia reserves the right
to refuse copy deemed inappropriate or not properly sourced. Clients may be
revoked for violation of MUNCmedia Terms and Conditions or Terms of Use.
MUNCmedia reserves the right to change prices and product/coverage
specifications without notice. Company understands and agrees that material
submitted to MUNCmedia for distribution and any other use of MUNCmedia services
are also subject to the Terms of Use. Client agrees to indemnify and hold
harmless MUNCmedia and its officers, directors and employees from and against
any claims, liabilities, damages, loses or actions based upon or arising from
any breach of or inaccuracy in any of the foregoing representations and
warranties.

 
2.
Payment Terms: First usage must be paid in advance by wire transfer, check or
credit card unless other prior arrangements are made. The fees that correspond
with wire transfer are the responsibility of Company. Payment terms thereafter
are net due upon receipt, and charges become overdue after 30 days. If the
account becomes delinquent, Company acknowledges and agrees that MUNCmedia may
demand payment of the balance owed in full, with accrued interest according to
applicable laws and late charges. If Company’s banking institution does not
honor any payment to MUNCmedia due to insufficient funds, Company agrees to pay
MUNCmedia a processing fee equivalent to US $100.00 per incident. In the event
of a default on the balance owed, Company agrees to pay all costs of collection,
including legal fees and costs, which are incurred by MUNCmedia or its agents.
In addition, Company acknowledges that any special considerations on pricing or
service may be negated upon default of balance owed. In the event of litigation
or arbitration to enforce the terms or conditions of this Agreement, the
prevailing party will be entitled to recover from the other party its costs and
fees, including reasonable legal fees.

 
3.
* Payment Obligations In the event that the stock issued to MUNCMedia hereunder
decreases in value by 40% or more (based on the average of the closing bid and
ask  price on the date of measurement) at any time during the 6-month period
following the date hereof, the number of views required to be delivered b
MUNCMedia hereunder shall be proportionate reduced by the same percentage.  For
example, if the value of the stock decreases by 25% in the month following the
date hereof, the number of views required to be delivered by MUNC Media
hereunder shall be reduced from 10,000,000 to 7,500,000.

 
4.
MUNCmedia will promote the partnership at its own expense and arrangements
through a joint press release and MarketSite PR Event/Press Conference in
September, 2010.

 
5.
Financial Liability for Company’s Payment Program; MUNCmedia will not be held
financially responsible for any costs associated with Company’s elective
implementation of its own or a third party’s processes, programs, technology,
etc. that could affect payment to MUNCmedia (each a “Payment Program”). If
participation in such Payment Program is required to process or collect payments
due to MUNCmedia, the client will assume all costs of membership and/or any fees
related to use of such Payment Program. If, as a result of Company’s use of a
Payment Program, MUNCmedia incurs any additional costs, Company may be charged a
processing fee.

 
6.
All deliverables, i.e., press releases, promotion information, creatives,
art-work, etc. must be provided by Company unless otherwise agreed.

 
7.
Cancellation Clause: none

 
8.
Company acknowledges that all payment obligations herein are based solely on the
“Rate Type” amount delivered by MUNCmedia and not on Company’s ability to
convert such amount of sales, unless specified.

 
9.
Upon receipt of any campaign report or invoice(s), discrepancies request must be
reported within five (5) business days and submitted via email to
clientservices@muncmedia.com for make-good or credit consideration.

 
10.
Campaign Start Dates & End Dates are subject to change at any time without prior
notice.

 
11.
Payments are to be made based upon MUNCmedia delivery numbers only.

 
12.
Due to the nature of interactive media, fluctuating capacity, FCC & SEC rules
and regulations, violation of terms and conditions of service or for anything
other reason. MUNCmedia reserves the right to cancel any or all campaigns and/or
obligations without prior written notice.

 
 
 
 

 [logo2.jpg] Please fax completed document to 1 425 671-0669 Page 3 of 7 INITIAL
_____

--------------------------------------------------------------------------------


 
TERMS OF SERVICE AGREEMENT
 
1.
DEFINITIONS

"MUNCmedia" means Market Update Network, Corporation, a Washington corporation.
"Client" means the party utilizing MUNCmedia's services. "Agreement" means this
Terms of Service Agreement between the Client and MUNCmedia. "Content" and
"Client Content" mean all information and materials submitted by Client to
MUNCmedia. "Service" or "Services" means the services provided to Client by
MUNCmedia including, but not limited to, press release distribution, 1-to-1
distribution, webcasting, annual report & investor kit distribution, EDGAR
filings and more. Partner or Partners means a third party that has a joint
venture or marketing relationship with MUNCmedia.
 
2.
CLIENT REPRESENTATIONS AND WARRANTIES

The Client is solely responsible for the accuracy and authenticity of the
Content submitted by Client to MUNCmedia. Client represents and warrants to
MUNCmedia, as follows:
 
 
a.
That Client has the right and is authorized to submit the Content to MUNCmedia
for distribution, broadcasting and/or filing;

 
 
b.
That the Content is true and accurate;

 
 
c.
That the Client is not impersonating any person or entity or misrepresenting
Client's affiliation with any person or entity;

 
 
d.
That the distribution, broadcasting and/or filing of the Content does not
violate the state, federal or common law copyright, trademark, or service mark
rights, any other property rights, privacy rights, intellectual property rights,
confidentiality rights or other proprietary or contract rights of any third
party;

 
 
e.
That the Content does not contain any information which is libelous or otherwise
illegal;

 
 
f.
That Client will not misuse the Services or misappropriate the Content to
compete directly or indirectly with MUNCmedia or to engage in derivative
commercial activities without MUNCmedia's prior written consent; and

 
 
g.
That Client has investigated the desirability of utilizing MUNCmedia's services
and is not relying on any representation, guarantee, or statement other than as
set forth in these Terms of Service or in the materials on MUNCmedia's web site,
"MUNCmedia.com".

 
3.
INDEMNIFICATION

In the event any third party brings any action, arbitration, or other legal
proceeding (collectively, "legal proceeding") against MUNCmedia, its officers,
directors, shareholders, agents, employees or other representatives of
MUNCmedia, or against any third party who broadcasts, displays or distributes
the Content with the permission of MUNCmedia, or against any third party who
provides advertising for MUNCmedia, or against any other third party who
otherwise uses the Content with MUNCmedia's permission (collectively hereinafter
referred to as "the Indemnitees"), or against any Partner, arising from the
distribution, broadcast, filing or display of any Content provided by Client to
MUNCmedia or, from any breach by Client of this Agreement, or, based upon the
inaccuracy of any warranty or representation made by Client herein, or, based
upon the contention that the Content defames or slanders any third party or,
based upon the contention that the Content violates any provision of state or
federal law or the intellectual property rights of any third party, Client shall
indemnify, defend, and hold the Indemnitees harmless in connection with the
claims made in the legal proceeding. Included in Client's obligation to
indemnify, defend, and hold the Indemnitees harmless is the obligation to pay
all attorneys' fees, expert witness fees, costs, and expenses incurred or to be
incurred by the Indemnitees in connection with the defense of the legal
proceeding (even if the legal proceeding is without merit).
 
4.
LICENSE

Client hereby grants MUNCmedia a non-exclusive, royalty-free, sub-licensable,
transferable, and assignable license to store, display, reproduce, distribute
and, if appropriate, translate the Content submitted. Client also grants
MUNCmedia the right to mention Client's name in MUNCmedia's marketing
collateral, unless Client requests in writing that MUNCmedia refrain from such
mentions.
 
5.
PRICES

Prices for MUNCmedia's Services may change from time to time. The price actually
charged for a specific Service will be the price in effect at the time the
Service is requested, minus any applicable discounts that may have been accorded
Client under a valid Sales Contract signed by both Client and MUNCmedia.
 
 
 
 

 [logo2.jpg] Please fax completed document to 1 425 671-0669 Page 4 of 7 INITIAL
_____

--------------------------------------------------------------------------------


 
 
6.
PAYMENT AND CREDIT TERMS

Clients may pay for Services by credit card at the time the Content is submitted
or, with approved credit, may be invoiced. Unless otherwise specified, invoices
are due upon receipt.
 
7.
DEFAULT

If Client fails to pay any sums when due, Client acknowledges and agrees that
MUNCmedia may demand payment of the balance owed in full, with accrued interest
at the monthly rate of 1.5% of the outstanding balance. MUNCmedia may, at its
sole election, suspend performance of any further Services and/or may switch
Client from invoice to credit card payment status, until such time as all
payments due are paid. In the event Client fails to make payment for any
Services when due or the event MUNCmedia takes any action to enforce its rights,
Client agrees to pay all costs of collection, including reasonable attorneys'
fees, which are incurred by MUNCmedia or its agents, whether or not a lawsuit is
filed. In the event of litigation to enforce the terms herein, the prevailing
party will be entitled to recover from the other party its costs and fees,
including reasonable attorneys' fees.
 
8.
NO WARRANTIES BY MUNCmedia

EXCEPT AS STATED IN THIS AGREEMENT, MUNCMEDIA OR PARTNER MAKES NO WARRANTY,
EXPRESS OR IMPLIED, AND NO PROMISE OR REPRESENTATION HAS BEEN MADE BY MUNCMEDIA
OR PARTNER REGARDING ANY SERVICES TO BE PROVIDED BY OR THROUGH MUNCMEDIA OR
PARTNER.
 
9.
LIMITATION OF LIABILITY

MUNCMEDIA AND PARTNERS LIABILITY SHALL BE STRICTLY LIMITED TO THE AMOUNT PAID BY
OR ON BEHALF OF THE CLIENT TO MUNCMEDIA IN CONNECTION WITH THE SERVICES OUT OF
WHICH THE CLAIM BY CLIENT ARISES. MUNCmedia shall not be liable for indirect,
incidental, consequential, special or exemplary damages (even if MUNCmedia has
been advised of the possibility of such damages and including such damages as
might be incurred by third parties), arising from performance under, or failure
of performance under, any provision of this Agreement, such as, but not limited
to, loss of revenue, change in share price, loss of anticipated profits or lost
business. This limitation of liability applies to any damages, including without
limitation those caused by any failure or performance, error, omission,
interruption, deletion, defect, delay in operation or transmission,
communications line failure, theft or destruction or unauthorized access to,
alteration of, or use of records, whether for breach of contract, tortuous
conduct, acts or omissions, negligence, or under any other claim or cause of
action.
 
10.
USE OF PERSONAL DATA.

Any and all personal data (i.e., information relating to an individual) that
Company supplies to MUNCmedia may be shared with other companies in the
MUNCmedia global group and certain trusted third parties, and may be transferred
to the U.S. or elsewhere for the purposes of news and communication
dissemination, news tracking and other related services. Company warrants that
any individuals whose personal data it provides have consented to such uses and
transfers. Any concerned individuals who wish to opt out of any use or transfer
of their personal data may contact MUNCmedia.
 
11.
NOTICES

At MUNCmedia's sole discretion, notices by MUNCmedia to Clients regarding
matters pertaining to this Agreement and/or the performance of this Agreement
may be given by means of posting on the MUNCmedia web site "MUNCmedia.com" or by
email to the Client.
 
12.
ENTIRE AGREEMENT

This Agreement, and the Sales Contract (if any) referenced in section 6 above
(Prices) constitute the entire agreement between Client/ Strategic Partner and
MUNCmedia regarding the Services provided and/or to be provided by MUNCmedia.
This Agreement replaces any and all prior written and oral understandings and
writings.


13.
JURISDICTION

Any lawsuit filed by either party to enforce or construe any right granted under
this Agreement or to assert any claim arising from the Services provided by
MUNCmedia to Client shall be filed exclusively in the State of New York, city of
Manhattan. In connection with any such action, Client consents to jurisdiction
in the Courts of New York, City of Manhattan. In any such action, the parties
agree that the laws of the State of New York shall apply and shall govern the
determination of the action.
 
14.
EFFECT OF DELIVERY OF NOTICES BY FACSIMILE OR ELECTRONIC MAIL

The parties agree that the parties shall treat any document sent to the other by
facsimile or by electronic mail as if the document were an original delivered to
the recipient by hand delivery.
 
 
 

 [logo2.jpg] Please fax completed document to 1 425 671-0669 Page 5 of 7 INITIAL
_____

--------------------------------------------------------------------------------


 


 
AUTHORIZATION; Signing this document contractually binds MUNCmedia and the
Client Company
     
NEXT ONE INTERACTIVE, INC.
 
MUNCMEDIA
     
/s/ WILLIAM KERBY
 
/s/ MATTHEW BIRD
SIGNED
 
SIGNED
WILLIAM KERBY
 
MATTHEW BIRD
PRINT NAME
 
PRINT NAME
CHIEF EXECUTIVE OFFICER
 
PRESIDENT
TITLE
 
TITLE
AUGUST 29, 2010
 
AUGUST 29, 2010
DATE
 
DATE

 
 

[logo2.jpg] Please fax completed document to 1 425 671-0669 Page 6 of 7 INITIAL
_____

 
 
 

--------------------------------------------------------------------------------

 
 
Payment Options Methods
 
WIRE PAYMENT
   
Citibank:
 
Domestic ABA/Routing #:
Account #:
 
60th & Fifth Ave, 785 Fifth Ave, New York, NY 10022
 
Funds will be placed in account:
 
Market Update Network, Corp
711 5th Ave, Suite 405
New York, NY 10022
 
Fees associated with wire transfer are the responsibility of the Client or
Agency Partner.



 
CREDIT CARD PAYMENT AND AUTHORIZATION
       
VISA    MASTERCARD    AMEX    DISCOVER
CARD HOLDER NAME
 
CARD TYPE (CIRCLE)
     
ADDRESS 1
 
CARD NUMBER WITH DASHES
     
ADDRESS 2
 
EXPIRATION MONTH / YEAR
     
CITY/STATE/ZIP
 
CARD IDENTIFICATION NUMBER – 3 OR 4 DIGITS

 

     
CARD HOLDER SIGNATURE
 
DATE



The above signed hereby authorizes MUNCmedia to charge any and all amounts due
under any written agreements between MUNCmedia and myself to the following
credit card.  This includes both one time and periodic fees as they become
due.  In the event MUNCmedia is unable to collect from this credit card any sums
due, I agree to pay such sums, together with any costs incurred by MUNCmedia in
collecting such sums, including reasonable attorneys’ fees, and interest at the
lower of 1.5% per month or the highest rate permitted by law.
 
 
 
 
 
 

 [logo2.jpg] Please fax completed document to 1 425 671-0669 Page 7 of 7 INITIAL
_____

--------------------------------------------------------------------------------

 
 